 



Exhibit 10.2
SECOND AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT
     This Second Amendment to Restricted Stock Award Agreement (“Amendment”) is
made as of December 30, 2007 by and between SUN COMMUNITIES, INC., a Maryland
corporation (the “Company”), and JEFFREY P. JORISSEN (“Employee”).
RECITALS:
     A. The Company and Employee entered into that certain Restricted Stock
Award Agreement, dated as of May 10, 2004, as amended (the “Award Agreement”),
pursuant to which the Company issued Employee 50,000 shares of the Company’s
Common Stock.
     B. The Company and Employee desire to modify the Award Agreement in
accordance with the terms and conditions of this Amendment.
     NOW, THEREFORE, the parties agree as follows:
     1. All capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Award Agreement.
     2. Section II(a) of the Award Agreement is hereby deleted in its entirety
and replaced with the following Section II(a):
     Subject to the restrictions and conditions set forth in the Plan, 12,500 of
the Shares (the “Time-Vesting Shares”) shall vest in full on May 10, 2007,
provided that Employee is employed by the Company on such date. Subject to the
restrictions and conditions set forth in the Plan, the remaining 37,500 Shares
(the “Performance-Vesting Shares”) shall vest on March 1, 2010 (provided that
Employee is employed by the Company on such date) on the basis of the compound
annual growth rate of the Company’s funds from operations per weighted average
number of outstanding shares of Common Stock on a fully diluted basis (as
determined by reference to the Company’s audited financial statements) (the “Per
Share FFO”) for the period commencing January 1, 2005 and ending December 31,
2009 (the “CAGR”), determined by comparing the Per Share FFO for the year ending
December 31, 2009 to the Per Share FFO for the year ending December 31, 2005, as
follows:

                                              At least 3% but     At least 4%
but             Less than     less     less         CAGR   3%     than 4%    
than 5%     At least 5%  
Percentage of Performance-Vesting Shares vesting on March 1, 2010
    0       50%       75%       100%

 



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary herein, (a) the number of
Performance-Vesting Shares subject to this Agreement may be decreased in the
sole and absolute discretion of the Compensation Committee of the Company at any
time prior to March 1, 2010 by written notice to Employee; and (b) any
Performance-Vesting Shares so deducted from this Agreement may be awarded to
other employees of the Company in the sole and absolute discretion of the
Compensation Committee of the Company. By way of illustration, the Company, by
action of its Compensation Committee prior to March 1, 2010, may elect to award
all 37,500 Performance-Vesting Shares covered by this Agreement to other
employees of the Company, in which event Employee shall not be entitled to, and
shall not receive, any Performance-Vesting Shares.
     3. Except as otherwise modified herein, the Award Agreement shall remain in
full force and effect consistent with its terms.
     4. This Amendment may be executed by the parties in counterparts, each of
which shall constitute an original and both of which together shall constitute
one and the same agreement. Facsimile copies of signatures to this Amendment
shall be deemed to be originals and may be relied upon to the same extent as the
originals.
     IN WITNESS WHEREOF, the Company and Employee have executed this Second
Amendment to Restricted Stock Award Agreement as of the date first above
written.

                  COMPANY:
 
                SUN COMMUNITIES, INC., a Maryland     corporation
 
           
 
  By:   /s/ Gary A. Shiffman    
 
         
 
      Gary A. Shiffman, Chief Executive    
 
      Officer    
 
           
 
                EMPLOYEE:
 
           
 
      /s/ Jeffrey P. Jorissen              
 
      JEFFREY P. JORISSEN    

-2-